Citation Nr: 1614720	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left wrist disorder, diagnosed as residuals of a navicular fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from January to February 1979.

This matter is on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  In a September 1997 rating decision, the claim of entitlement to service connection for a left wrist disorder was denied on the basis that it was shown to have preexisted service and there was no indication that this disorder worsened in severity during service.  

2.  In a June 2007 rating decision, the RO declined to reopen the previously denied claim of entitlement to service connection for a left wrist disorder; this decision became final one year later and is the last final denial of the claim.  

3.  The evidence added to the record since the June 2007 decision became final does not related to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for a left wrist disorder.

CONCLUSIONS OF LAW

1.  The September 1997 and June 2007 rating decisions that denied the Veteran's claim for entitlement to service connection for a left wrist disorder, diagnosed as residuals of a navicular fracture, are final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the June 2007 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a left wrist disorder, diagnosed as residuals of a navicular fracture, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran is claiming entitlement to service connection for left wrist disorder.  This claim was originally denied by the RO in September 1997 on the basis that this wrist disorder preexisted service and was not subsequently aggravated by such service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  That rating decision is now final.  

In August 2006, the Veteran submitted a new claim for entitlement to service connection for a left wrist disorder.  In a June 2007 Rating Decision, the RO denied the claim on the basis that none of the evidence submitted at that time was both new and material to the claim.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it, and it is also now final.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the June 2007 rating decision became final, the Board determines that reopening the claim is not warranted.  Specifically, as was noted most comprehensively in the September 1997 rating decision, the Veteran's wrist disorder was the result of an injury that occurred prior to his enlistment, and there was no evidence that his wrist disorder worsened during service.  Therefore, in order to be new and material to the claim, there must be evidence submitted since the last final denial of the claim showing some level of increased impairment during service.  

Here, such evidence has not been shown.  The evidence before the June 2007 rating decision became final includes the Veteran's service treatment records, private treatment records from 1979 and 1980 reflecting surgery to the left wrist, private treatment records from 1997, VA treatment records from 1997 to February 2007, and a VA examination that was performed in May 1997.  The evidence added to the record since that time includes a medical examination from the Colorado Department of Human Services in March 2011 and a VA examination in August 2011.  The evidence also includes VA treatment records through 2012.  

Of the evidence submitted since the June 2007, the only note that is potentially relevant is a VA examination from August 2011 that was specifically directed toward the Veteran's left wrist complaints.  There, the Veteran stated that he injured his left wrist in junior high school and continued to experience intermittent pain.  Significantly, he made no assertions that his left wrist symptoms had worsened in severity in service.  He also indicated he underwent wrist surgery in 1980 and again in 2008.  While this VA examination discusses the Veteran's current symptoms, it does not provide any opinions or other evidence reflecting an increase in symptoms during active duty service.  Therefore, while this evidence is "new," it is not "material," as it does not pertain to an unestablished fact necessary to support the claim.   

While the Board has also considered the Veteran's recent statements, most particularly at his hearing before the Board in March 2016, these statements are effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, the remaining statements are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

As a final matter, the Board notes that, during development, the RO reopened the claim, and evaluated it on the entire record.  However, the Board is not bound to this determination.  Therefore, there is no basis to reopen it, and the application is denied.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  However, the evidence submitted to the SSA would reflect current symptomatology and is very unlikely to include evidence reflecting a worsening of wrist symptoms during active duty service.  As such, the Board concludes that the SSA records would be of little, if any, probative value to the issues on appeal.  Therefore, attempting to obtain such records would not result in any benefit.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), but see Moore v. Shinseki, 555 F.3d 1369 (2009).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

New and material evidence having not been presented, the application to reopen a previously denied claim of entitlement to service connection for a left wrist disorder, diagnosed as residuals of a navicular fracture, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


